Citation Nr: 1045651	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for a herniated nucleus 
pulposus with degenerative disc disease and intervertebral disc 
syndrome, rated as 20 percent disabling prior to November 18, 
2008, and 40 percent disabling thereafter. 

2.  Entitlement to an initial rating in excess of 10 percent for 
right lower extremity sensory deficit due to intervertebral disc 
syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for 
left lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 
1990.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which continued the 20 percent disability 
evaluation for herniation of nucleus pulposus, lumbar spine L5-
S1.  

In January 2009, the RO increased the disability evaluation for 
herniation of nucleus pulposus with degenerative disc disease and 
intervertebral disc syndrome to 40 percent, effective from the 
date of examination on November 18, 2008, and granted service 
connection and assigned a separate 10 percent rating for sensory 
deficit, right lower extremity secondary to the spine disability, 
effective November 18, 2008.  A separate 10 percent evaluation 
was also granted for radiculopathy of the left lower extremity in 
an August 2010 rating decision, effective April 29, 2008.  The 
Veteran did not express disagreement with the disability 
evaluations assigned for the neurological disability of either 
the right or left lower extremity.  The Board notes, however, 
that the current diagnostic codes for rating disabilities of the 
spine provide for the assignment of separate ratings for 
associated objective neurologic abnormalities.  Therefore, the 
Board will consider the initial ratings for the neurological 
disability of the lower extremities as part of the appeal for a 
higher rating for the back disability and will address these 
ratings in this decision.  

In April 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the Seattle RO.  A transcript 
of the hearing is of record.

In August 2009 the Board remanded the case for further action by 
the originating agency.  The case has been returned to the Board 
for further appellate action.
The Board notes that the RO denied a total disability evaluation 
based on individual unemployability in a May 2008 rating 
decision, and that the Veteran filed a notice of disagreement 
(NOD) with that action in April 2009, but that the record now 
before the Board does not contain a statement of the case (SOC) 
concerning this issue.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Appeals for Veterans Claims 
(Court) held that, in such instances, the Board should remand the 
matter for the issuance of a SOC.  In this case, however, the 
cover memorandum to the NOD contains the handwritten notation 
"Construct temp folder for IU claim prior to BVA transfer!"  
This indicates that the RO would continue to address this matter 
while the claims folder was at the Board.  Indeed, the Board's 
computerized appeal tracking system (VACOLS) shows, in relation 
to the NOD filed on April 21, 2009, the appeal disposition for 
the issue of entitlement to a total disability evaluation based 
on individual unemployability was "Adv Allowed in Field" in 
August 2010.  Consequently, the Board concludes that a remand for 
issuance of a SOC is not needed in this instance. 


FINDINGS OF FACT

1.  For the period prior to November 18, 2008, the Veteran's 
orthopedic impairment from a herniated nucleus pulposus with 
degenerative disc disease and intervertebral disc syndrome 
manifested pain and forward flexion limited to 70 degrees without 
ankylosis or incapacitating episodes requiring bedrest prescribed 
by a physician. 

2.  For the period beginning November 18, 2008, the Veteran's 
orthopedic impairment from a herniated nucleus pulposus with 
degenerative disc disease and intervertebral disc syndrome has 
manifested pain and forward flexion limited to 30 degrees or less 
without ankylosis or incapacitating episodes requiring bedrest 
prescribed by a physician.

3.  From November 18, 2008, the Veteran has demonstrated sensory 
deficit of the right lower extremity that most nearly 
approximates mild incomplete paralysis of the sciatic nerve. 

4.  From November 14, 2006, the Veteran's radiculopathy of the 
left lower extremity has been manifested by complaints of pain, 
absent or diminished ankle jerk or Achilles reflex, and reported 
diminished or absent touch, temperature, or vibration sense that 
more nearly approximates moderate incompete paralysis of the 
sciatic nerve.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess of 
20 percent for orthopedic impairment from a herniated nucleus 
pulposus with degenerative disc disease and intervertebral disc 
syndrome for the period prior to November 18, 2008, and a 40 
percent rating thereafter, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The schedular criteria for a disability rating in excess of 
10 percent for neurological impairment of the right lower 
extremity from November 18, 2008 have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, 
Diagnostic Code 8520.

3.  The schedular criteria for a disability rating of 20 percent, 
but not higher, for neurological impairment of the left lower 
extremity from November 14, 2006 have been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic 
Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a herniated nucleus pulposus at the L5-S1 
level of the spine was granted in a March 1991 rating decision 
with an initial 20 percent evaluation assigned effective December 
15, 1990.  As noted above, the January 2006 rating decision on 
appeal continued the 20 percent evaluation, and an increased 40 
percent evaluation was granted in a January 2009 rating decision, 
effective November 18, 2008.  Separate 10 percent evaluations for 
sensory deficit, right lower extremity and for radiculopathy of 
the left lower extremity were granted in January 2009 and August 
2010 rating decisions, respectively, effective November 18, 2008 
for the right leg and April 29, 2008 for the left leg. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where the question for consideration is 
the propriety of the initial disability rating assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of "staged 
rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded history of 
a disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are also appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's service-connected back disability has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral 
disc syndrome.  Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under § 4.25.  

Under the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of injury 
or disease, the following ratings will apply.  A 20 percent 
evaluation is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 degrees; 
the combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is to 30 degrees or less or if 
there is favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine. Id. For VA 
compensation purposes, unfavorable ankylosis is a condition in 
which the entire thoracolumbar or entire spine is fixed in 
flexion or extension and the ankylosis results in certain 
enumerated impairments.  38 C.F.R. § 4.71a, General Formula for 
Rating Diseases and Injuries of the Spine, Note (5).

In applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited to 
muscles or nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-motion 
loss due to any weakened movement, excess fatigability, 
incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59.  For disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions of 
38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

With respect to limitation of motion of the lumbar spine, the 
Board finds that the medical evidence of record does not 
establish that the Veteran manifested forward flexion to 30 
degrees or less or favorable ankylosis of the spine as required 
for a 40 percent rating prior to November 18, 2008.  Upon VA 
examination in October 2005, the Veteran manifested forward 
flexion to 80 degrees with pain beginning at 70 degrees.  The 
combined range of motion of the lumbosacral spine was to 170 
degrees with pain.  The range of motion reported by the October 
2005 VA examiner included the Veteran's reports of pain at the 
endpoints of testing, and the examiner found that spinal function 
was not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The VA 
examiner also specifically found that there was no ankylosis of 
the spine. 

In addition, the Veteran's treatment records from the Seattle VA 
Medical Center (VAMC) do not support the assignment of an 
increased rating during the period prior to November 18, 2008.  
Although the Veteran complained of chronic low back pain during 
this period and underwent a course of physical therapy, there are 
no specific findings with respect to his limitation of spinal 
motion in the VAMC records.  During a May 2007 physical therapy 
consultation, the Veteran was only able to forward flex his spine 
a few degrees upon limitation of motion testing, but was also 
observed by the therapist to exhibit significantly improved range 
of motion during tasks such as getting up from his chair and 
bending over the table.  While the range of motion test indicated 
very limited spinal motion, the Veteran's functional ability 
clearly allowed for a greater range of motion and the therapist 
found that the Veteran limited himself during testing.  There are 
no findings of ankylosis in the Veteran's treatment records, and 
it is clear that he has retained useful motion of the lumbar 
spine for the period prior to November 18, 2008.  Therefore, even 
with consideration of all relevant functional factors, the 
Veteran's range of motion of the lumbar spine did not most nearly 
approximate the criteria associated with an increased evaluation 
during the period prior to November 18, 2008.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent evaluation is assigned 
for incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  A 40 
percent evaluation is assigned for incapacitating episodes having 
a total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 60 percent evaluation is assigned 
for incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Note 1 provides that for the 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this case, the evidence does not establish that the Veteran 
has been prescribed any periods of bedrest by a physician.  He 
reported during the October 2005 VA examination that he 
experienced four episodes of incapacitation a year lasting for 
approximately 30 days each for a total of 120 days.  Although the 
Veteran described himself as incapacitated during these periods, 
review of the treatment records from the VAMC dated during this 
period are negative for evidence of prescribed bedrest.  
Therefore, the record does not establish that the Veteran has 
experienced incapacitating episodes as defined by VA for a period 
of at least 4 to 6 weeks during the period prior to November 18, 
2008.  An increased rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes is 
therefore not warranted prior to November 18, 2008.  

In considering whether an evaluation greater than 40 percent is 
warranted from November 18, 2008, the Board notes that the 
medical evidence of record demonstrates that the Veteran has 
retained some useful motion of his low back during the period 
beginning November 18, 2008.  The Veteran's most severe 
limitation of motion was measured during a March 2010 
rehabilitation care services examination at the VAMC when forward 
flexion was limited to 5 degrees due to pain.  Similar findings 
were made at the February 2010 VA examination when forward 
flexion measured to only 12 degrees with pain.  While range of 
motion was significantly limited during this period, it is clear 
that the Veteran has retained some useful motion of his lumbar 
spine.  Furthermore, the DeLuca factors and the provisions of 
38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as 
here, the Veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston at 84-5.  The November 2008 and February 2010 VA 
examiners were also able to perform range of motion measurements 
during their examinations, and there have been no findings or 
reports of ankylosis, i.e., fixation of the spine.  Therefore, an 
increased evaluation is not warranted during this period under 
the general formula for rating the spine.  38 C.F.R. § 4.71a.

As for whether a higher rating may be assigned from November 18, 
2008 using the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the Board notes that the 
Veteran has not alleged, and the evidence does not show, that he 
has experienced any incapacitating episodes requiring bedrest 
prescribed by a physician during the applicable period.  The 
Veteran specifically denied experiencing periods of 
incapacitation during the November 2008 and February 2010 VA 
examinations, and treatment records from the VAMC are negative 
for physician prescribed bedrest.  An increased rating is 
therefore not warranted under the criteria for evaluating 
intervertebral disc syndrome.  

In sum, the Veteran's orthopedic impairment of the lumbar spine 
is appropriately rated as 20 percent disabling during the period 
prior to November 18, 2008 and as 40 percent disabling 
thereafter.  While increased ratings are not warranted for the 
orthopedic component of this disability, the general rating 
formula does provide for separate ratings for neurologic 
manifestations of a back disability.  Disability involving a 
neurological disorder is ordinarily rated in proportion to the 
impairment of motor, sensory, or mental function.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Veteran is currently assigned separate 10 percent ratings for 
each lower extremity under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve.  Under this diagnostic code, 
incomplete paralysis of the sciatic nerve warrants a 60 percent 
evaluation if it is severe with marked muscular atrophy, a 40 
percent evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it is 
mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

With respect to the Veteran's right lower extremity, the current 
10 percent evaluation was assigned in a January 2009 rating 
decision, effective November 18, 2008.  In addressing this matter 
as part of the appeal from the January 2006 rating decision, the 
Board finds that the record does not support assignment of a 
initial separate rating higher than 10 percent for right lower 
extremity sensory deficit, nor does the record support assigning 
the 10 percent rating earlier than November 18, 2008, the date of 
the examination documenting objective findings of such 
neurological impairment.  

The Veteran has complained of radiating pain down the right lower 
extremity throughout the claims period, and an October 6, 2005 
VAMC treatment record, created less than 2 weeks after receipt of 
his claim for an increased rating, documents complaints of new 
and increasing burning and tingling down the right lower 
extremity.  The Veteran also complained of bilateral 
radiculopathy during the October 2005 and February 2010 VA 
examinations.  The report of the October 2005 examination, 
however, noted negative straight leg raising on the left and the 
right, and specifically noted that there were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Neurological examination of the lower 
extremities noted motor and sensory function within normal limits 
and bilateral knee and ankle jerk reflexes at 2+.  In fact, the 
examiner specifically changed the diagnosis from herniation of 
nucleus pulposus L5-S1 to degenerative disc disease of the lumbar 
sacral spine.  In contrast, the report of the November 18, 2008 
examination specifically noted L4 and L5 sensory deficit of the 
right lateral thigh, although the knee and ankle jerk reflexes in 
the right leg were 2+.  Given that sensory deficit in the L4 and 
L5 distribution was noted, this would provide objective evidence 
of neurological impairment so as to support assignment of service 
connection and a compensable rating from the date of this 
examination.  

A rating in excess of 10 percent is not warranted.  The Veteran's 
symptoms associated with his right radiculopathy have most nearly 
approximated mild incomplete paralysis, and the Board notes that 
a March 2010 nerve conduction study found no electrodiagnostic 
evidence of right neurological impairment.  MRIs performed in 
April 2008 and May 2010 indicated the presence of bilateral L5 
nerve root compression, but the compression on the right was 
characterized on MRI reports as less severe than the left.  
Furthermore, straight leg raising on the right has been negative 
during physical examinations dated throughout the claims period, 
except for one instance in November 2006 when the test was 
characterized as "mildly positive" by the Veteran's primary 
care physician.  While a diminished right ankle reflex was noted 
during a March 2010 examination at the VAMC, as noted above, 
there was no evidence of nerve impairment during a nerve 
conduction study performed less than 3 weeks later.  Accordingly, 
a rating in excess of 10 percent is not warranted for the 
Veteran's right lower extremity radiculopathy as the disability 
most nearly approximates mild. 

As for the left lower extremity, the current 10 percent rating 
has been in effect from April 29, 2008, on the basis that this is 
when evidence is first shown by imaging of left L5 and S1 nerve 
root involvement.  The Board notes that the Veteran has 
consistently complained of pain radiating from his low back down 
his left leg since September 2005.  Nonetheless, as noted above, 
there were no findings of intervertebral disc syndrome with 
chronic and permanent nerve root involvement at the time of 
examination in October 2005.  For the period prior to November 
14, 2006, the Veteran consistently complained of neurological 
symptoms such as burning pain, tingling, and occasional loss of 
sensation in the left leg.  While his complaints are well-
documented in the VA treatment records, the Board notes that the 
treatment notes do not document objective evidence of 
neurological impairment during this period.  The November 14, 
2006 primary care note, however, does document an absent Achilles 
reflex on the left; this would support assigning a compensable 
evaluation for neurological disability of the left lower 
extremity from this date.  

For the period beginning November 14, 2006, the Board finds that 
the Veteran's left leg radiculopathy most nearly approximates 
moderate incomplete paralysis of the sciatic nerve.  The Veteran 
continued to complain of pain radiating down his left leg 
throughout this period.  As noted above, his primary care 
physician noted an absent left ankle reflex during a November 
2006 examination.  The left ankle jerk reflex was also absent at 
the time of the November 2008 and February 2010 examinations, and 
was described as 1+ on both left and right at the March 2010 
rehabilitation care services examination at the VAMC.  The 
Veteran also had no touch or temperature sensation in his left 
foot at the February 2010 VA examination.  In addition, MRIs 
conducted at the VAMC in April 2008 and May 2010 established the 
presence of nerve root compression in the lumbar spine worse on 
the left than right.  A March 2010 nerve conduction study also 
demonstrated electrodiagnostic evidence of left leg nerve 
impairment and decreased sensation in the left foot.  As the 
Veteran manifested complaints of pain and diminished sensory and 
vibratory function, an increased 20 percent evaluation is 
warranted under Diagnostic Code 8520 for the period beginning 
November 14, 2006.  A rating in excess of 20 percent is not 
appropriate as the evidence does not establish more than moderate 
incomplete paralysis of the sciatic nerve.  The Veteran's other 
reflexes of the left lower extremity have been present and full 
upon neurological examination, and there is no indication of 
muscular atrophy of the left lower extremity.  

The Veteran therefore warrants separate ratings for radiculopathy 
of the bilateral lower extremities at 10 percent for the right 
leg from November 18, 2008 and at 20 percent for the left leg 
from November 14, 2006.  As the findings were essentially the 
same for each extremity throughout this period, staged ratings 
are not warranted. 

The Board has considered whether there is any other schedular 
basis for granting a higher rating other than those discussed 
above for the orthopedic and neurological impairment resulting 
from the Veteran's lumbar spine disability, but has found none.  
In addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this period 
because the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.
 
In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's low back condition is 
manifested by symptoms such as painful limited motion and 
neurological impairment of the bilateral lower extremities 
consisting of pain and decreased sensation and vibratory sense.  
These manifestations are contemplated in the rating criteria.  
The rating criteria are therefore adequate to evaluate the 
Veteran's disabilities and referral for consideration of 
extraschedular rating is not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

With respect to the Veteran's claims for increased ratings for 
radiculopathy of the bilateral lower extremities, the appeals 
arise from disagreement with initial evaluations following the 
grant of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the claim for an increased rating for the orthopedic 
component of the lumbar spine disability, notice fulfilling the 
requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran 
in an October 2005 letter.  The Veteran also received notice 
regarding the disability-rating and effective-date elements of 
the claim in October 2008 and January 2010 letters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice, specifically notice of the Dingess 
elements, was provided after the initial adjudication of the 
claim, this timing deficiency was remedied by the issuance of 
VCAA notice followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was 
readjudicated in the August 2010 SSOC. Therefore, any timing 
deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA treatment.  
The Board notes that the Veteran reported receiving disability 
benefits from the Social Security Administration (SSA).  The 
Board also notes, however, that the Veteran's reports regarding 
his SSA disability compensation have not been consistent.  In a 
September 2006 statement and during the February 2010 VA 
examination, he stated that he received SSA benefits because of 
his back problem; however, during the April 2009 hearing, he 
stated that his SSA compensation was granted due to his 
depression.  A similar report was made during a May 2007 VAMC 
treatment appointment.  Assuming that the SSA records would be 
pertinent, efforts to obtain medical documentation from SSA would 
be required pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker 
v. West, 11 Vet. App. 163, 139 (1998).  In this case, VA has made 
reasonable efforts to obtain the Veteran's SSA records, however, 
the evidence establishes that such records are not available for 
procurement.  A July 2007 response from the SSA stated that the 
Veteran's records had been forwarded to the district office in 
Seattle.  VA sent two facsimile requests for the Veteran's 
records to the Seattle district office in September and November 
2007 and received no response.  The SSA district office was then 
contacted by telephone, and VA was informed that the Veteran's 
records were considered lost.  A formal memorandum addressing the 
unavailability of the Veteran's SSA records and detailing the 
steps VA had taken to obtain them was associated with the claims 
file in May 2008.  The Board therefore finds that remanding the 
case for additional attempts to obtain the Veteran's SSA records 
would be futile and only serve to further delay the claim.  

The Board also finds that VA has complied with the Board's August 
2009 remand instructions.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  In response to the Board's August 2009 
remand, the Veteran was provided a VA examination addressing the 
severity of his disabilities in February 2010.  Additionally, 
records of VA medical treatment dating from May 2007 were 
associated with the claims file and the claim was readjudicated 
in an August 2010 supplemental statement of the case (SSOC).  
Therefore, the Board's August 2009 remand instructions have been 
fulfilled. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


	CONTINUED ON NEXT PAGE


ORDER

Entitlement to an increased rating for a herniated nucleus 
pulposus with degenerative disc disease and intervertebral disc 
syndrome, rated as 20 percent disabling prior to November 18, 
2008, and as 40 percent disabling thereafter, is denied.

Entitlement to an increased initial rating for right lower 
extremity sensory deficit due to intervertebral disc syndrome 
rated as 10 percent disabling from November 18, 2008 is denied.

The neurological impairment of the left lower extremity from the 
Veteran's herniated nucleus pulposus with degenerative disc 
disease and intervertebral disc syndrome warrants a 20 percent 
rating from November 14, 2006 and, to this extent, the claim is 
granted.



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


